In a medical malpractice action, defendants DeAngelis and London appeal from an order of the Supreme Court, Kings County, dated November 7, 1974, which denied their motion for discovery and inspection of the Federal and State income tax returns of plaintiff’s intestate for the years 1969 through 1971, inclusive. Order reversed, with $20 costs and disbursements, and motion granted. Plaintiff is herewith directed to furnish appellants’ attorneys, within 20 days after entry of the order to be made hereon, with a true copy of each of the tax returns in question, for discovery and inspection, except that as to any of such returns for which she does not have a copy, she shall furnish instead an appropriate authorization to the Internal Revenue Service or the State Tax Department to transmit to appellants’ attorneys a certified copy of such return; but appellants shall pay the expenses involved in procuring the certified copies. Where a self-employed plaintiff claims loss of earnings due to the defendant’s negligence, the defendant is entitled to discovery and inspection of the plaintiff’s income tax returns (Gilligan v Lepone, 31 AD2d 630). Gulotta, P. J., Rabin, Martuscello, Latham and Christ, JJ., concur.